t c no united_states tax_court highwood partners b a highwoods investments llc tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date r issued p a notice of final_partnership_administrative_adjustment fpaa after expiration of the 3-year period of limitations under sec_6501 i r c with respect to the assessment of income_tax of the partners the fpaa determined overstatements of the bases of partnership interests and certain other assets r asserts that there was a substantial omission from gross_income because the partnership and the partners failed to separately reflect the gain and loss from long and short options as required by sec_988 i r c and the 6-year period of limitations for a substantial omission from gross_income under sec_6501 i r c applies p asserts that the partnership and the partners properly reported the net_loss from the long and short options and no omission occurred the parties have filed cross-motions for summary_judgment on the question of the applicability of sec_6501 i r c held p’s motion for summary_judgment will be denied because the partnership and the partners omitted gross_income by failing to separately compute foreign_currency_gain and loss pursuant to sec_988 i r c and the 6-year limitations_period under sec_6501 i r c applies and r’s fpaa asserts alternative theories that would make the sec_6501 i r c year limitations_period applicable if sustained held further r’s motion for partial summary_judgment will be denied because the court will not render an opinion whether sec_6501 i r c would be applicable under r’s economic_substance or sham argument if that is the only position r is able to sustain unless such a determination is necessary to resolve the case david d aughtry and william e buchanan for petitioner william f castor for respondent opinion goeke judge this case is before the court on the parties’ cross-motions for summary_judgment pursuant to rule petitioner filed a motion for summary_judgment arguing that respondent failed to issue the fpaa before the expiration of the 3-year limitations_period provided in sec_6501 respondent opposes petitioner’s motion and has filed a cross- motion for partial summary_judgment arguing that the 6-year limitations_period for a substantial omission of gross_income in 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code sec_6501 applies the issues for decision are whether respondent is foreclosed by the explanations in the fpaa from asserting the 6-year limitations_period under sec_6501 and the related issue whether the returns filed with respect to the partners the partnership or a related s_corporation highwood investors inc highwood investors adequately disclosed the nature and amount of the omitted gross_income we will deny petitioner’s motion because we hold that the partners’ returns contained a substantial omission from gross_income within the meaning of sec_6501 as filed and that none of the relevant returns adequately disclosed the nature or amount of the omitted income respondent’s partial summary_judgment motion will also be denied without prejudice because resolution of the issues raised would require a ruling on an issue that the court might not otherwise have to reach background for purposes of the pending motions we assume the following facts the parties treated highwood partners highwood as having a principal_place_of_business in virginia for purposes of appellate venue under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the ultimate taxpayers are michael and karen booth adams richard and mary fowlkes and the booth and adams irrevocable family_trust the trust on date following the advice of the law firm of jenkens gilchrist mrs adams mrs fowlkes and the trust the partners each formed a single-member limited-liability company or l l c collectively the llcs the llcs were disregarded entities for federal_income_tax purposes on that same date mrs adams mrs fowlkes and the trust through their single-member llcs formed highwood and owned partnership interests of and dollar_figure percent respectively on date each of the llcs entered into foreign exchange digital option transactions fxdots with deutsche bank ag new york branch deutsche bank in which the llcs purchased a 30-day european-style digital option spread based on the u s dollar japanese yen usd jpy exchange rate the parties to a european-style option can exercise the option only on its termination_date a digital option has a predetermined fixed payout upon the parties’ agreement at the time of the option’s inception the notional principal amounts the premiums and the contingent payments of the fxdots varied among the llcs through their respective llcs mrs adams mrs fowlkes and the trust entered into fxdots with notional principal amounts of dollar_figure million dollar_figure million and dollar_figure million respectively through their respective llcs mrs adams mrs fowlkes and the trust paid premiums with respect to the long leg of the fxdots of dollar_figure million dollar_figure million and dollar_figure million respectively and received premiums with respect to the short leg of the fxdots of dollar_figure dollar_figure and dollar_figure respectively in the long leg of each fxdot the llcs paid an initial_amount in exchange for the right to receive a predetermined fixed amount from deutsche bank long option if the spot_rate on the usd jpy exchange rate was greater than or equal to dollar_figure pincite a m new york local time on the termination_date in the short leg of each fxdot the llcs received an initial_amount from deutsche bank in exchange for agreeing to pay a specified fixed amount short option if the spot_rate on the usd jpy exchange rate was greater than or equal to dollar_figure pincite a m new york local time on the termination_date the premiums_paid by and to the llcs and the contingent payments to be paid to and by the llcs were all denominated in u s dollars however whether payments were required to be made would be determined by reference to the value of the japanese yen the parties to the fxdots confirmed the terms of each fxdot by letters dated date that both parties to each fxdot signed the combined premium on the long component of the fxdots was dollar_figure and the combined premium on the short component of the fxdots was dollar_figure the partners through their llcs paid only the net premium on the fxdot the difference between the premiums on the long and short components the partners paid a combined net premium of dollar_figure on date the partners contributed the options cash and shares of heilig-meyers co heilig-meyers and modis professional services inc modis stock to highwood in calculating their contributions for purposes of determining their outside bases in highwood the partners included the long option premiums of dollar_figure unreduced by the short option premiums of dollar_figure on date the fxdots expired unexercised while held by highwood the next day mrs adams and mrs fowlkes through their llcs assigned their respective highwood interests to a newly incorporated s_corporation highwood investors in determining their outside bases in highwood mrs adams and mrs fowlkes included the premiums on the long options totaling dollar_figure unreduced by the premiums on the short options totaling dollar_figure upon the contribution of their partnership interests to highwood investors mrs adams’ and mrs fowlkes’ outside bases in highwood carried over to highwood investors pursuant to sec_362 on or about date highwood distributed cash and the heilig-meyers and modis stock to highwood investors and the trust in full redemption of their partnership interests pursuant to sec_732 highwood investors and the trust 2mrs adams and mrs fowlkes owned and percent of highwood investors respectively determined their adjusted bases in the distributed property by reference to their outside bases in highwood immediately before the distribution which they treated as having been increased by the long option premiums but not reduced by the short option premiums highwood investors sold the heilig-meyers and modis stock on date at a claimed loss of dollar_figure this loss resulted in part from the stepped-up bases under sec_732 because highwood did not reduce the partners’ outside bases by the premiums from the short options the pro_rata shares of the losses on the stock sales dollar_figure and dollar_figure passed through to mrs adams and mrs fowlkes respectively likewise the trust claimed a stepped-up_basis in its shares of the heilig-meyers and modis stock and sold the stock on date for a claimed loss of dollar_figure on its form_1065 u s partnership return of income filed for the taxable_year ended date highwood reported contributions of dollar_figure without disclosing that the contributions included the long option premiums of dollar_figure unreduced by the short option premiums of dollar_figure highwood also reported a loss of dollar_figure realized upon the expiration of the fxdots as other income loss to determine the dollar_figure net_loss highwood treated the expiration of the long options as causing the realization of a loss equal to the long option premiums of dollar_figure and treated the expiration of the short options as causing the realization of a gain equal to the premiums of dollar_figure highwood attached a statement to its return describing the dollar_figure loss as a sec_988 loss however highwood did not disclose that the net_loss resulted from the expiration of the long and short options and did not separately report the dollar_figure loss from the long options and the dollar_figure gain from the short options each partner reported a pro_rata share of the dollar_figure net_loss without disclosing that the loss resulted from the expiration of the long and short options the adamses’ return reported the loss as a nonpassive loss from a partnership and included a statement identifying the loss as a sec_988 loss that passed through from an llc the fowlkeses included the loss on their return without identifying the loss as passing through from an llc or as a sec_988 loss the trust reported its share of the loss as other income from an llc none of the partners reported a gain from the expiration of the short options it is the reporting of the expiration of the long and short options that is the subject of the controversy before us 3if a call option expires unexercised the expiration is treated as a sale_or_exchange on the expiration date sec_1234 and the holder of the option ie highwood with respect to the long leg of the fxdots would realize a loss upon the expiration in the amount of the premium paid for the option revrul_78_182 1978_1_cb_265 the obligor of the option ie highwood with respect to the short leg of the fxdots would realize a gain upon the expiration sec_1234 revrul_78_182 supra on its s_corporation return highwood investors reported a short-term_capital_loss from the sale of the heilig- meyers stock of dollar_figure using a sale price of dollar_figure and a cost of dollar_figure highwood investors reported the acquisition and sale dates of the heilig-meyers stock as december and respectively highwood investors reported a long-term_capital_loss from the sale of the modis stock of dollar_figure using a sale price of dollar_figure and a cost of dollar_figure highwood investors reported the acquisition and sale dates of the modis stock as date and date respectively on their form sec_1040 u s individual_income_tax_return for the adamses and the fowlkeses reported long-term_capital_gains on the sale of stock in ixl enterprises inc ixl of dollar_figure and dollar_figure respectively the adamses’ and the fowlkeses’ returns reported passthrough losses from highwood investors to offset the capital_gains from the ixl stock the adamses reported a short-term_capital_loss of dollar_figure and a long-term_capital_loss of dollar_figure from highwood investors the fowlkeses reported a net_short-term_capital_loss and a net_long-term_capital_loss from partnerships and other passthrough entities of dollar_figure and dollar_figure respectively on its form_1041 u s income_tax return for estates and trusts the trust reported a long-term_capital_gain on the sale of ixl stock of dollar_figure likewise the trust offset its gain on the sale of the ixl stock with losses from the sale of the heilig-meyers and modis stock on its return the trust reported a short-term_capital_loss of dollar_figure from the sale of the heilig-meyers stock using a sale price of dollar_figure and a cost of dollar_figure the trust reported the acquisition and sale dates as december and respectively the trust reported a long-term_capital_loss of dollar_figure from the sale of the modis stock using a sales_price of dollar_figure and a cost of dollar_figure the trust reported the modis stock as a gift and provided only a sale date of date not an acquisition_date on their returns the adamses the fowlkeses and the trust reported dollar_figure dollar_figure and dollar_figure of gross_income respectively highwood and the partners timely filed their respective returns for on or before date on date respondent served a john_doe_summons on jenkens gilchrist seeking information about taxpayers who participated in listed transactions on date jenkens gilchrist provided information in response to the summons identifying the adamses the fowlkeses and the trust as having participated in a listed_transaction respondent issued an fpaa to highwood on date after the expiration of the 3-year limitations_period on assessment and collection under sec_6501 with respect to the partners but within the 6-year limitations_period on assessment and collection under sec_6501 if that section applies in the fpaa respondent adjusted the items on highwood’s return to zero including the dollar_figure loss reported as other income and asserted various penalties attached to the fpaa was a document titled exhibit a - explanation of items the explanation of items provided numerous alternative arguments in support of the adjustments made by the fpaa that neither highwood nor its partners had established the existence of highwood as a matter of fact that even if highwood was established as a partnership in fact it was formed and availed of solely for purposes of tax_avoidance by artificially overstating its partners’ outside bases as a consequence the partnership and the options should be disregarded in full and any losses and basis adjustments resulting from the options should also be disallowed further the partners should be treated as having engaged directly in the 4if sec_6501 applies the limitations_period would be suspended for a period of days beginning on date months after service of the john_doe_summons until date when the information was provided see sec_7609 the parties agree that for purposes of the pending motions if sec_6501 applies then the fpaa was issued while the period for assessing tax against the partners was open and would suspend that period under sec d 5the fpaa also adjusted to zero an dollar_figure deduction related to portfolio_income capital contributions and distributions option transactions as though no options were contributed to or assumed by highwood that highwood was a sham and availed of in connection with a transaction inconsistent with the intent of subchapter_k of the code that the short options should have been treated as liabilities under sec_1_752-6 income_tax regs and reduced the partners’ bases in highwood accordingly that the purchased options claimed to have been contributed to highwood and the written options claimed to have been assumed by highwood were in substance a single integrated_financial_transaction and pursuant to sec_1_988-2 income_tax regs should be recharacterized as a single integrated_financial_transaction to correspond with its substance a result of this recharacterization would be that any basis in highwood that was derived from the option spreads would be limited to the net of any premiums_paid for the purchased options and any premiums received for the written options that the partners were not entitled to deduct losses related to highwood because the partners did not establish that the partners had any at-risk amounts within the meaning of sec_465 that would allow them a deduction that even if the fxdots were treated as contributed to highwood the amount contributed ie the premium paid for the long option should be reduced by the amount received ie the premium on the sale of the short option the fpaa also explained the disallowance of a claimed deduction for interest_income and explained the reasoning behind the imposition of alternative penalties under sec_6662 discussion respondent argues that petitioner’s motion should be denied and respondent’s motion granted because highwood’s and the partners’ failure to report the dollar_figure gain realized on the expiration of the short options constitutes an omission of gross_income under sec_6501 petitioner argues that its motion should be granted on the ground that neither highwood nor its partners omitted any income because the expiration of the long and short options resulted in an dollar_figure net_loss if highwood had reported the expiration of the short and long options as separate taxable events the options would have resulted in income of dollar_figure from the expiration of the short options and a loss of dollar_figure from the expiration of the long options i summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 ii sec_6501 burden_of_proof the bar of the statute_of_limitations is an affirmative defense and petitioner bears the burden_of_proof see rule sec_39 sec_142 119_tc_140 we find that petitioner has established a prima facie case that the 3-year period of limitations has expired accordingly the burden of going forward shifts to respondent to produce evidence that there was a greater than percent omission of gross_income on each partner’s or the partnership’s return see hoffman v commissioner supra pincite if respondent makes this showing the burden of going forward with the evidence shifts back to petitioner to establish that the returns disclosed the omitted income in a manner adequate to apprise the secretary of the nature and amount of such item see sec_6501 hoffman v commissioner supra pincite iii sec_6501 and in general under the general_rule set forth in sec_6501 the internal_revenue_service irs is required to assess tax or send a notice_of_deficiency within years after a return is filed sec_6501 provides an exception to the general_rule the irs may assess tax within years after a return is filed if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return for purposes of sec_6501 the term return means the return that a taxpayer is required to file and does not include a return of a person such as a partnership from which the taxpayer has received an item_of_income gain loss deduction or credit sec_6501 section sets forth special rules to extend the period of limitations described by sec_6501 with respect to partnership items or affected items section a provides that except as otherwise provided the period for assessing any income_tax against a person that is attributable to a partnership_item or an affected_item shall not expire before the date that i sec_3 years after the later of the date that the partnership return is filed or the last day for filing the return however section c provides that if any partnership omits_from_gross_income an amount properly includable therein that is in excess of percent of the amount of gross_income stated in its return the period described in section a is extended to years section does not create a completely separate statute_of_limitations for assessments attributable to partnership items but merely supplements sec_6501 128_tc_207 affd 568_f3d_767 9th cir 114_tc_533 section may provide a longer period of limitations than would otherwise apply under sec_6501 if a partnership files its return after the partners file their returns and will extend the period of limitations to years if the partnership omits a substantial amount of income regardless of whether sec_6501 applies in rhone-poulenc surfactants specialties l p v commissioner supra pincite the court stated the internal_revenue_code prescribes no period during which tefra partnership-level proceedings which begin with the mailing of the notice of final_partnership_administrative_adjustment must be commenced however if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired the proceedings will be of no avail because the expiration of the period for assessing tax against the partners if properly raised will bar any assessments attributable to partnership items accordingly while the period for assessing partnership items is ordinarily governed by each partner’s separate period for assessment the court will not consider adjustments made in an fpaa if the fpaa has been issued after the time for assessing tax against all of the partners has expired id pincite section d provides that if an fpaa is issued with respect to a taxable_year the period for assessing tax under section a as modified by other provisions such as section c is suspended for the period during which an action may be brought under sec_6226 and if a petition is filed with respect to the fpaa until the decision of the court becomes final plu sec_1 year thereafter accordingly the issue we must decide is whether the fpaa was issued while the time for assessing taxes against any of the partners was still open see bakersfield energy partners lp v commissioner supra pincite iv analysis a omission from gross_income upon the expiration of the short option respondent alleges that the deficiency arises from the partners’ artificially overstated outside bases in their highwood partnership interests which the partners shifted to the heilig- meyers and modis stock for purposes of the 6-year period of limitations respondent contends that the partners omitted income arising upon the expiration of the short options which constitutes a substantial omission of gross_income under sec_6501 the fpaa did not make an adjustment with respect to income from the short options petitioner contends that highwood reported the income from the short options because it reported the dollar_figure net_loss on the offsetting options although not based on income from the options the deficiency determination is related to the options because the offsetting options were a crucial component of the partners’ alleged tax-avoidance scheme the partners contributed the options along with the heilig-meyers and modis stock to the newly formed partnership according to respondent the partners claimed artificially inflated outside bases in their highwood interests by using the long options to increase their outside bases and treating the short options as contingent obligations that did not reduce their outside bases under sec_752 within a period of less than months the options expired unexercised highwood redistributed the heilig-meyers and modis stock and the partners shifted the artificially inflated outside bases to the stock the partners then sold the stock to generate large capital losses based on the inflated bases respondent alleges that the partners created the partnership and artificially inflated the bases in the heilig-meyers and modis stock for the purpose of offsetting significant capital_gains from the partners’ sales of ixl stock sec_6501 applies when a taxpayer omits_from_gross_income an amount properly includible therein sec_6501 does not define the term gross_income for nontrade or nonbusiness sales gross_income has the same meaning in sec_61 and sec_6501 hoffman v commissioner supra pincite although the fpaa determined overstated bases for the partnership interests neither party contends that 357_us_28 and bakersfield energy partners l p v commissioner supra control the outcome of this case rather the parties focus on whether highwood and the partners properly reported the offsetting options as a net_loss the term omission means that a specific receipt or income item is left out of gross_income colony v commissioner supra pincite see bakersfield energy partners l p v commissioner supra pincite the fact that highwood accurately calculated the amount of the net_loss arising from the offsetting options does not preclude the application of the 6-year limitations_period if highwood or the partners were required to compute and report any gain from the short options separately from any loss from the long options respondent contends that sec_988 and the regulations thereunder required highwood and the partners to separately state the gain upon the expiration of the short options from the loss upon the expiration of the long options sec_988 prescribes special rules for the treatment of gains and losses from transactions that are denominated in a currency other than the taxpayer’s functional_currency or that are determined by reference to the value of one or more nonfunctional currencies foreign_currency_gain_or_loss sec_988 a sec_988 transaction includes entering into or acquiring any forward_contract futures_contract option or similar financial_instrument where the amount that the taxpayer is entitled to receive or is required to pay is based on nonfunctional_currency sec_988 sec_1_988-1 income_tax regs because the payments to be made were determined by reference to a foreign_currency sec_988 applies to highwood and the partners’ reporting of the long and short options b definition and computation of foreign_currency_gain_or_loss sec_988 requires taxpayers to compute separately any foreign_currency_gain_or_loss attributable to a sec_988 transaction and to treat the foreign_currency_gain_or_loss as ordinary_income or loss foreign_currency_gain_or_loss is generally defined as any gain_or_loss from a sec_988 transaction to the extent the gain_or_loss does not exceed the gain_or_loss realized by reason of changes in exchange rates sec_988 and only the gain_or_loss due to exchange rate fluctuations is generally treated as foreign_currency_gain_or_loss taxpayers must separately compute foreign_currency_gain_or_loss from the gain_or_loss on the underlying substantive transaction ie the fluctuation in the fair_market_value of the underlying property unless an exception applies in general any gain_or_loss from entering into or acquiring a forward_contract futures_contract option or similar financial_instrument is treated as foreign_currency_gain_or_loss if the instrument is denominated in a nonfunctional_currency sec_988 sec_1_988-1 income_tax regs the term similar financial_instrument includes a notional_principal_contract if the payments required to be made or received under the contract are determined by reference to a nonfunctional_currency sec_1_988-1 income_tax regs a notional_principal_contract is a contract that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts sec_1_988-1 income_tax regs see also sec_1_446-3 income_tax regs the fxdots qualify as sec_988 transactions because whether payments had to be made was determined by reference to a nonfunctional_currency the japanese yen sec_1_988-2 income_tax regs provides rules for recognizing and computing foreign_currency_gain_or_loss from a sec_988 transaction sec_1_988-2 income_tax regs provides a computational provision for foreign_currency derivatives including forward contracts futures contracts and option contracts governed by sec_988 sec_1 6the regulations refer to foreign_currency_gain_or_loss as exchange gain_or_loss d i income_tax regs sec_1_988-2 income_tax regs provides determination of exchange gain or loss-- i in general exchange gain_or_loss with respect to a contract described in sec_1_988-2 ie foreign_currency forward contracts futures contracts and options shall be determined by subtracting the amount_paid or deemed paid if any for or with respect to the contract including any amount_paid upon termination of the contract from the amount received or deemed received if any for or with respect to the contract including any amount received upon termination of the contract any gain_or_loss determined according to the preceding sentence shall be treated as exchange gain_or_loss under the computation provisions of sec_1_988-2 income_tax regs foreign_currency_gain_or_loss on an option includes both the gain_or_loss upon the exercise or expiration of the option and the premium paid or received on the option see sec_1 d example income_tax regs sec_1_988-2 income_tax regs does not apply to sec_988 notional_principal_contracts even though they qualify as financial instruments governed by the sec_988 definition of foreign_currency_gain_or_loss sec_1_988-2 income_tax regs applies to sec_988 notional_principal_contracts defined in sec_1 a ii and iii income_tax regs sec_1_988-2 income_tax regs in general sec_446 and the regulations thereunder govern the timing and computation of income deduction and loss with respect to a notional_principal_contract that is a sec_988 transaction sec_1_988-2 income_tax regs however sec_1_988-2 income_tax regs does provide that such income deduction or loss shall be treated as exchange gain_or_loss c reporting of a sec_988 transaction sec_1_988-1 income_tax regs defines foreign_currency_gain_or_loss as the amount of gain_or_loss realized on a sec_988 transaction as determined by the computational provisions of sec_1_988-2 income_tax regs sec_1 e income_tax regs adds a further requirement that taxpayers compute foreign_currency_gain_or_loss separately for each sec_988 transaction and prohibits taxpayers from integrating the foreign_currency_gain_or_loss among sec_988 transactions even where the transactions are economically related sec_1 e income_tax regs provides except as otherwise provided in these regulations eg sec_1_988-5 the amount of exchange gain_or_loss from a sec_988 transaction shall be separately computed for each sec_988 transaction and such amount shall not be integrated with gain_or_loss recognized on another transaction whether or not such transaction is economically related to the sec_988 transaction the regulations specifically require taxpayers to separately compute and report the amount of foreign_currency_gain_or_loss realized on each sec_988 transaction see t d 1992_1_cb_101 amending the regulation to clarify that the foreign_currency_gain_or_loss from a sec_988 transaction must be separately computed for each sec_988 transaction the regulations prohibit taxpayers from netting foreign_currency gains or losses among sec_988 transactions unless an exception applies respondent argues that highwood and the partners improperly netted the foreign_currency_gain and loss on the offsetting long and short options respondent argues that sec_1_988-1 income_tax regs requires highwood and the partners to separately report the gain arising upon the expiration of the short options and to separately report the loss arising upon the expiration of the long options under respondent’s theory the short leg of the fxdot is a sec_988 transaction and the long leg is a separate sec_988 transaction respondent asserts that highwood and the partners’ failure to separately report the gain from the short options is an omission from gross_income for purposes of sec_6501 petitioner acknowledges that sec_1_988-1 income_tax regs provides a general_rule for the separate computation of foreign_currency_gain and loss for each sec_988 transaction subject_to certain enumerated exceptions provided in the regulations however petitioner argues that the application of sec_1_988-1 income_tax regs to the fxdot does not require the separate reporting of the gain from the short options and the loss from the long options because each pair of long and short options in the fxdot is a single sec_988 transaction according to petitioner since each pair is a single sec_988 transaction netting of the gain and loss upon the expiration of the long and short options is permitted under sec_988 in the alternative petitioner argues that respondent’s fpaa determination to recharacterize the substance of the long and short legs of each fxdot as a single integrated_financial_transaction under sec_1_988-2 income_tax regs is an exception to the separate reporting requirement of sec_1 e income_tax regs we must decide whether the offsetting long and short options constitute separate sec_988 transactions petitioner argues that each fxdot consisting of an offsetting pair of long and short options is a single sec_988 transaction because the same parties executed the options on a single contract on the same date with one set of signatures in support of this contention petitioner offered letter agreements executed more than week after the parties entered the fxdot by telephone that evidence the terms of a single pair of long and short options the postdated letters do not persuade us that the long and short options are a single contract rather we find that the long and short options are separate and distinct financial instruments for purposes of sec_988 highwood and the partners treated the long and short options as separate financial instruments with independent tax significance for purposes of the basis computation of the highwood partnership interests as highwood and the partners intended for the long and short options to have separate tax significance highwood and the partners should be held to their treatment of the long and short options as separate financial instruments for reporting purposes as required by sec_988 the expirations of the long and short options are separate realization and recognition events that each require the determination of gain_or_loss that the parties purported to execute the long and short options on a single contract does not control the determination under sec_988 of whether the options are separate sec_988 transactions similarly the fact that the options had the same trade and termination dates or involved the same currencies is not determinative the long and short options were priced separately whether the llcs or deutsche bank was required to make payments to the other under either the long or the short option would be determined by reference to the separate contract for example the determination whether the llcs were required to make payments to deutsche bank under the short option would be determined by reference to the short option only the same is true of the long option whether deutsche bank would have to make payments to the llcs under the long option would be determined solely by reference to the long option the short option would not affect any payments made by deutsche bank to the llcs and the long option would not affect any payments made by the llcs to deutsche bank the regulations expressly require separate reporting of individual sec_988 transactions even where the transactions are economically related sec_1_988-1 income_tax regs pursuant to sec_1_988-1 income_tax regs highwood and the partners were required to compute and report the gain on each short option separately from the loss on each long option highwood and the partners’ netting of the gain and loss from the long and short options was improper under sec_988 by netting the gain and loss from the long and short options highwood and the partners omitted a specific income item the code required them to report as discussed above the long and short options are separate financial instruments not two sides of a single contract accordingly sec_1_988-2 income_tax regs does not apply in the instant case as an alternative argument assuming the long and short components of the fxdots constitute separate sec_988 transactions petitioner contends that respondent’s alternative fpaa determination to recharacterize the long and short options as a single integrated_financial_transaction under sec_1 f income_tax regs renders the long and short options a single sec_988 transaction as an alternative position in the fpaa respondent determined that the long and short options were in substance a single integrated_financial_transaction pursuant to sec_1_988-2 income_tax regs sec_1_988-2 income_tax regs grants the commissioner the authority to recharacterize the form of a sec_988 transaction in accordance with its substance the regulation specifically provides that in applying the substance over form principle separate transactions may be integrated where appropriate id petitioner argues that sec_1_988-1 income_tax regs expressly recognizes that exceptions to the separate reporting rule exist and that sec_1_988-2 income_tax regs creates an exception under the single transaction theory respondent determined that any outside_basis derived from the options is limited to the net of the premiums_paid for the long options and the premiums received for the short options this determination is an alternative means for denying the partners an increase in their outside bases for the premiums from the long options unreduced by the premiums from the short options petitioner characterizes this alternative determination as a concession by respondent petitioner contends that netting the gain and loss from the options is proper under respondent’s single transaction theory petitioner argues that highwood and the partners realized a net_loss on the single integrated_financial_transaction and thus highwood and the partners could not have omitted any income sec_1_988-1 income_tax regs grants the commissioner the authority to recharacterize a transaction or a series of transactions in whole or in part as a sec_988 transaction if the effect of the transaction or the series of transactions is to avoid sec_988 respondent’s single integrated_financial_transaction determination is not a concession that netting is proper or that highwood and the partners did not omit income from the short options rather it is merely one of several alternative theories to support respondent’s determination by relying on one of respondent’s numerous determinations in the fpaa petitioner seeks to obtain integrated treatment of the long and short options for which it would not otherwise qualify sec_1_988-2 income_tax regs grants the commissioner the right to integrate separate sec_988 transactions for the purpose of preventing tax abuse taxpayers are entitled to integrate sec_988 hedging_transactions under sec_988 and sec_1_988-5 income_tax regs petitioner does not contend that highwood or the partners qualify for this limited exception we hold assuming for purposes of petitioner’s motion the fact of the legitimacy of the partnership and its transactions that sec_988 requires the partners to separately compute and report gain and loss from separate sec_988 transactions that the long and short options are separate sec_988 transactions and that highwood and the partners’ failure to separately compute sec_988 provides integrated treatment for sec_988 hedging_transactions entered into for the purpose of managing risk from currency fluctuations with respect to property or borrowings or obligations held or incurred by the taxpayer sec_988 allows taxpayers to identify and integrate qualifying sec_988 hedging_transactions under a strict set of identification rules and report the gain from the short options is an omission from gross_income under sec_6501 we hold that highwood omitted from gross_income gain of dollar_figure from the expiration of the short options by netting the gain and loss from the long and short options the adamses the fowlkeses and the trust omitted gain from the expiration of the short options of dollar_figure dollar_figure and dollar_figure respectively these amounts constitute substantial omissions under sec_6501 because the partners omitted a specific income item the code required them to report petitioner’s motion for summary_judgment will be denied d respondent’s determinations in the fpaa petitioner points out that the fpaa did not make a determination with respect to omitted income from the short options petitioner argues that respondent’s determinations in the fpaa should limit the application of the 6-year period of limitations specifically petitioner contends that respondent’s omitted income argument directly contradicts the fpaa determination that the options should be disregarded in full in the fpaa respondent determined that the long and short options should be disregarded and also disallowed the basis increases resulting from the contribution of the long options to the partnership petitioner argues that disregarded transactions produce no omission from gross_income at the partnership level the issue for purposes of sec_6501 is whether there was an omission from gross_income not all of respondent’s determinations in the fpaa preclude the court from considering whether the partners were required to separately compute and report the gain and loss from the long and short options under sec_988 on the partnership return or whether the failure to do so is an omission from gross_income under sec_6501 therefore petitioner’s motion for summary_judgment that the year period of limitations applies must be denied for the reasons stated above however petitioner’s contention concerning the inconsistency in respondent’s arguments requires us to deny respondent’s motion as well some of the alternative arguments asserted by respondent serve to keep the 6-year period of limitations on assessment open however it is not clear that the 6-year period would apply were respondent to argue and convince this court that highwood was a sham and that the fxdots lacked economic_substance neither petitioner nor respondent have argued how the 6-year period of limitations on assessment would apply were we to ultimately decide this case by disregarding the fxdots as lacking economic_substance neither party has pointed to any authority explaining how the 6-year period of limitations is affected if the reporting of a transaction at the partnership level is ultimately found to be lacking economic_substance we are not holding that the 6-year period of limitations would not apply were we to uphold respondent’s determinations on the theory that the transaction was a sham only that we are not deciding that question in the context of respondent’s motion for summary_judgment because neither party has cited any authority that would establish how the 6-year period would apply to all of the alternative arguments in the explanation of adjustments we choose not to entertain the question of the proper application of sec_6501 to each of respondent’s distinct theories we likewise do not consider arguments not yet addressed by the parties accordingly respondent’s motion for partial summary_judgment will be denied e adequate_disclosure although it was not specifically raised by petitioner in opposition to respondent’s motion for partial summary_judgment we consider whether highwood or the partners adequately disclosed the nature and amount of the gain from the short options sec_6501 provides that any amount disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item shall not be considered omitted gross_income adequate_disclosure is a factual question 90_tc_702 petitioner bears the burden of proving that the nature and amount of the omitted income were adequately disclosed 64_tc_460 respondent accepts that the court should consider the partners’ individual returns as well as the returns of the passthrough entities--highwood and the llcs see hoffman v commissioner t c pincite 117_tc_308 benson v commissioner tcmemo_2006_55 affd 560_f3d_1133 9th cir for a disclosure to be adequate it must be sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 the disclosure must be more substantial than providing a clue that would intrigue the likes of sherlock holmes but need not recite every underlying fact quick trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir the adequacy of a disclosure 9respondent accepts as controlling caselaw applicable to tax years before the amendment to sec_6501 that held that when an individual return contains references to a passthrough_entity the return of the passthrough_entity is also considered to determine whether there was adequate_disclosure of the omitted gross_income the amendment to sec_6501 added that the term ‘return’ means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_1038 the amendment has been held not to have changed the law with respect to which returns are considered for purposes of adequate_disclosure 79_fedclaims_189 revd on other grounds ____ f 3d ___ fed cir date is judged by a reasonable person standard whether the omitted gross_income would be apparent from the face of the return to the reasonable man univ country club inc v commissioner supra pincite the standard for adequate_disclosure does not require the commissioner to engage in a thorough examination of the return to ascertain whether there is omitted gross_income a misleading statement on a return is not sufficient to apprise the commissioner of the nature and amount of an omitted item estate of fry v commissioner supra pincite cc f w operations ltd pship v commissioner tcmemo_2000_286 affd 273_f3d_402 1st cir highwood and the partners omitted gross_income by their failure to separately state the gain from the expiration of the short options as sec_988 requires according to respondent the partners engaged in a series of complicated transactions to artificially inflate their respective bases in their heilig-meyers and modis stock to generate large noneconomic losses that they used to offset significant capital_gains on the sale of their ixl stock respondent alleges that the partnership was created for the sole purpose of holding the options and the heilig-meyers and modis stock so that the partners could claim artificially inflated bases for the redistributed stock the short options were an essential part of the partners’ tax-avoidance scheme the partners used the short options to avoid payment of the large premiums on the long options and at the same time used the premiums from the long options to increase their outside bases in highwood to justify highwood’s reporting contributions to it of over dollar_figure million however highwood did not disclose that the contributions primarily included the premiums for the long options or that the partners never paid the stated premiums for the long options for which they claimed increased outside bases because the partners paid only the net_premiums from the long and short options in an attempt to disguise the purpose of the partnership and the option transactions highwood and the partners reported a net_loss on the offsetting options rather than separately computing gain and loss for each sec_988 transaction as required by sec_988 highwood and the partners netted the gain and loss from the long and short options to conceal the fact that the partners contributed both long and short options to the partnership and to conceal the fact that highwood increased the partners’ outside bases by the premiums on the long options unreduced by the premiums on the short options reporting the offsetting options as a net sec_988 loss is misleading and is not adequate_disclosure of the nature amount or existence of the gain from the short options to apprise respondent of the omitted gross_income highwood’s highwood’s investors’ and the partners’ returns all failed to disclose that this loss resulted from the expiration of the long and short options there was no indication on the returns that the partners contributed either long or short options to highwood or that the partners determined their outside bases by reference to the unpaid premiums from the long options highwood and the partners used this deceptive reporting method to conceal how the partners calculated their bases for the heilig-meyers and modis stock the returns did not disclose that the partners contributed the heilig-meyers and modis stock to highwood or that highwood redistributed the stock to the partners less than months later to create a step-up_in_basis of dollar_figure million none of the returns disclosed that the claimed bases of the heilig-meyers and modis stock were derived from the long options highwood’s return failed to mention the contributions of the short options or the gains realized upon their expiration highwood netted the gains and losses from the offsetting options to conceal the contributions of the options a review of highwood’s the highwood investors’ and the partners’ returns did not reasonably allow respondent to identify the omitted gains accordingly the safe_harbor for adequate_disclosure of omitted income under sec_6501 does not apply to reflect the foregoing an order will be issued denying petitioner’s motion for summary_judgment and denying respondent’s cross- motion for partial summary_judgment
